Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED that the items on the invoices covered by the reappraisement appeals listed in Schedule A, attached hereto and made a part hereof, which are marked “A” and initialed H.G.W., C.E.S., W.M.R., *339H.D.G., W.C.B., S.C.N., G.W.M., J.W.C. (Examiner’s Initials) by Examiner Henly G. Webster, C. E. Shannon, W. M. Richardson, Henry D. Godfrey, W. C. Bliss, Samuel G. Neiburg, G. W. Masse, J. W. Chugg (Examiner’s Name) consist of vat-lined pulpboard similar in all material respects to the merchandise the subject of A. N. Deringer, Ine. v. United States, Reap. Dec. 9927, and therein held to be dutiable on the basis of export value under Sec. 402(b), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956; that the record in said Reap. Dec. 9927 may be incorporated herein; that at the time of exportation said export value was the invoice price; and that the instant appeals may be submitted upon this stipulation.
On the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value and hold that such statutory value therefor is the invoice price.
Judgment will be rendered accordingly.